Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 12/2/2020.

As filed, claims 1-5, 8, 9, and 13 are pending; claims 6, 7, 11, 12, 14, and 15 are withdrawn and claim 10 is cancelled.

Drawings
The drawings were received on 12/02/2020.  These drawings are acceptable.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 12/2/2020, with respect to claims 1-5, 8-10, and 13, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 103(a) rejection of claims 1-4, 8, and 9 by Fujita is withdrawn per amendments/remarks.

The claim objection of claims 10 and 13 is withdrawn
The claim objection of claims 1, 2, and 8 is withdrawn per amendments/remarks. 

The claim objection of claim 5 is withdrawn per amendments/remarks.

Claim Interpretation
With regards to the preamble phrase, such as “A fluorescent compound exhibiting aggregation induced emission properties" in claims 1 and 8, the Examiner finds such phrase as simply stating purpose or use within the structure of the compounds depicted in these claims.  See MPEP 2111.02(II). 
Accordingly, this phrase is not considered a limitation and is of no significance to the claims.  In addition, as the prior art teaches the instant compounds, the result would most necessarily to have the same properties as recited above, specifically in the claimed compound(s) taught by the prior art (see rejection below).

With regards to the phrase, such as “wherein the compound emits circularly polarized light in the aggregate state" in claims 4 and 9, the Examiner finds such phrase as simply stating an inherent property within the structure of the compounds depicted in these claims.  See MPEP 2111.02(II) and MPEP 2112.
Accordingly, as the prior art teaches the instant compounds, the result would most necessarily to have the same properties of emitting circularly polarized light in the aggregate state, specifically in the claimed compound(s) taught by the prior art (see rejection below).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claims 1 and 8, the claims deleted the following formulas, 
    PNG
    media_image1.png
    157
    426
    media_image1.png
    Greyscale
, and 
    PNG
    media_image2.png
    213
    556
    media_image2.png
    Greyscale
but still 1-R5.  All other structures that were recited as definitions for the abovementioned instant variables were also deleted.  Accordingly, the metes and bounds of this claim is unclear, which rendered these claims indefinite.

b)	Regarding claims 2-5, these claims are dependent of claim 1, and they failed to correct the indefiniteness issue in claim 1, which rendered these claims indefinite.

c)	Regarding claim 9, this claim is dependent of claim 8, and it failed to correct the indefiniteness issue in claim 8, which rendered this claim indefinite.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claims 2, 3, and 5 are rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

(a)	Regarding claims 2 and 3, the claims are dependent upon claim 1.  The subject matter in claim 1 is now drawn to a compound of 
    PNG
    media_image3.png
    161
    586
    media_image3.png
    Greyscale
.  The subject matter in claims 2 and 3 is drawn to a limited embodiment of the abovementioned compound.  
The scope of claims 2 and 3 is broader than scope of claim 1 because claims 2 and 3 includes limited embodiment of instant variables R1 and R2, as well as instant variable R’, and these variables are no longer encompassed by the abovementioned compound depicted in claim 1.  Because the scope of claims 2 and 3 is broader than claim 1, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claims 2 and 3 is commensurate with the scope of claim 1.


(b)	Regarding claim 5, the claim is dependent upon claim 1.  The subject matter in claim 1 is now drawn to a compound of 
    PNG
    media_image3.png
    161
    586
    media_image3.png
    Greyscale
.  The subject matter in claim 5 is drawn to a compound of 
    PNG
    media_image4.png
    171
    557
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    151
    599
    media_image5.png
    Greyscale
.
The scope of claim 5 is broader than scope of claim 1 because claim 5 includes species that is outside of the scope of claim 1 (i.e. DPCE-ACh).  Because the scope of claim 5 is broader than claim 1, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 5 is commensurate with the scope of claim 1.

Claim Objections
Claims 1 and 8 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Regarding claims 1 and 8, both claims are drawn to the compound of DPCE-ECh, which is the same compound. 
Claims 5 and 13 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Regarding claims 5 and 13, both claims are drawn to the compounds of DPCE-ECh and DPCE-ACh, which are the same compounds.

Conclusion
Claims 1-5, 8, and 9 are rejected.
Claims 1, 5, 8, and 13 are objected.
Claims 6, 7, 11, 12, 14, and 15 are withdrawn.
Claim 10 is cancelled.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626